DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
Claim 2, line 7 recites “the cleaning member 1s” but should read “the cleaning member is.”  Appropriate correction is required.
Claim 2, line 10 recites “when m the radially-expanded” but should read “when in the radially-expanded.”  Appropriate correction is required.
Claim 16, line 8 recites “a medical tube” but should read “the medical tube.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 3, 5, 7, 10, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) in view of Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971).
Claims 2 and 3: ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46; “inflatable balloon” reads on claim 3]; wherein the cleaning member is movable between a radially-collapsed configuration [Fig. 4] and a radially-expanded configuration [Fig. 5] [paragraphs 46 and 56]; wherein at least a portion of the cleaning member is configured to circumferentially contact an interior surface of the medical tube when in the radially-expanded configuration [Fig. 5; paragraphs 46 and 51]; wherein the cleaning member, when in the radially-expanded configuration, is configured to remove biofilm from the medical tube as the elongate body is withdrawn from the medical tube [paragraphs 47, 51, and 52]; and a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port [paragraphs 59 and 66].
‘847 teaches easy adjustment of the inflated amount of the cleaning member [paragraph 29] and that a syringe is used to direct air [paragraph 58], but ‘847 does not explicitly teach that the cleaning member is selectively movable between a radially-collapsed configuration and a radially-expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated with a syringe which allows for reusing 

Claim 5: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 also teaches that the at least one port is located at a location along a length of the elongate body [paragraph 59].

Claim 7: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 also teaches a multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube [paragraph 60].

Claim 10: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 also teaches that the distal end of the elongate body comprises a closed distal tip when the at least one port is located in a side wall of the elongate body [paragraph 66].

Claims 11 and 12: ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46; “inflatable balloon” reads on claim 12]; wherein the cleaning member is movable between a collapsed configuration [Fig. 4] and an expanded configuration [Fig. 5] [paragraphs 46 and 56]; wherein at least a portion of the 
‘847 teaches easy adjustment of the inflated amount of the cleaning member [paragraph 29] and that a syringe is used to direct air [paragraph 58], but ‘847 does not explicitly teach that the cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated with a syringe which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of ‘847 be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claim 13: ‘847 and ‘971 teach the limitations of claim 11 above.  ‘847 also teaches that the at least one port is located at a location along a length of the elongate body [paragraph 59].

Claims 16 and 17: ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member 
‘847 teaches easy adjustment of the inflated amount of the cleaning member [paragraph 29] and that a syringe is used to direct air [paragraph 58], but ‘847 does not explicitly teach that the cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated with a syringe which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of ‘847 be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claim 18: ‘847 and ‘971 teach the limitations of claim 16 above.  ‘847 also teaches that the at least one port is located at a location along a length of the elongate body [paragraph 59].

Claims 4, 6, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971) as applied to claims 2, 11, and 16, respectively, above, and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050).
Claim 4: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 does not teach that the device comprises a light and a camera.  However, ‘050 teaches an endotracheal tube that is used so that a nebulization catheter can be inserted into the endotracheal tube to deliver medicine to a patient [abstract; paragraphs 13 and 93].  ‘050 also teaches a lumen incorporated into the catheter that contains a removable fiber optic view scope for illumination and visualization of the distal of the catheter [reads on “a light and camera”; paragraph 137].  While ‘050 teaches the limitation with respect to a catheter being inserted into an endotracheal tube, it is pertinent to look at ‘050 when considering inserting a cleaning device into an endotracheal tube.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the visualization set up of ‘050 in the cleaning device of modified ‘847 because ‘050 teaches that it allows the physical to observe proper alignment and ensure the process is complete.  Therefore, one of ordinary skill in the art would look to ‘050 and incorporate the visualization set up into a cleaning device in order to ensure that the cleaning device is properly aligned to effectively remove the biofilm and to ensure that the biofilm is in fact removed.

Claim 6: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 does not teach that the device comprises a visualization channel extending along a portion of the elongate body, the visualization channel having a window at a distal end of the visualization channel, and the visualization channel being configured to facilitate visualization of the interior of the medical 

Claim 15: ‘847 and ‘971 teach the limitations of claim 11 above.  ‘847 does not teach that the device comprises a visualization channel extending along a portion of the elongate body, the visualization channel having a window at a distal end of the visualization channel, and the visualization channel being configured to facilitate visualization of the interior of the medical tube.  However, ‘050 teaches an endotracheal tube that is used so that a nebulization catheter can be inserted into the endotracheal tube to deliver medicine to a patient [abstract; paragraphs 13 and 93].  ‘050 also teaches a lumen incorporated into the catheter that contains a removable fiber optic view scope for illumination and visualization of the distal of the catheter wherein the 

Claim 20: ‘847 and ‘971 teach the limitations of claim 16 above.  ‘847 does not teach that the device comprises a visualization channel extending along a portion of the elongate body, the visualization channel having a window at a distal end of the visualization channel, and the visualization channel being configured to facilitate visualization of the interior of the medical tube.  However, ‘050 teaches an endotracheal tube that is used so that a nebulization catheter can be inserted into the endotracheal tube to deliver medicine to a patient [abstract; paragraphs 13 and 93].  ‘050 also teaches a lumen incorporated into the catheter that contains a removable fiber optic view scope for illumination and visualization of the distal of the catheter wherein the visualization channel has a window at a distal end of the visualization channel [paragraph 137].  While ‘050 teaches the limitation with respect to a catheter being inserted into an endotracheal tube, it is pertinent to look at ‘050 when considering inserting a cleaning device into an endotracheal tube.  It would have been obvious to one of ordinary skill in the art at the time the 

Claim 21: ‘847 and ‘971 teach the limitations of claim 16 above.  ‘847 does not teach that the device comprises a light and a camera.  However, ‘050 teaches an endotracheal tube that is used so that a nebulization catheter can be inserted into the endotracheal tube to deliver medicine to a patient [abstract; paragraphs 13 and 93].  ‘050 also teaches a lumen incorporated into the catheter that contains a removable fiber optic view scope for illumination and visualization of the distal of the catheter [reads on “a light and camera”; paragraph 137].  While ‘050 teaches the limitation with respect to a catheter being inserted into an endotracheal tube, it is pertinent to look at ‘050 when considering inserting a cleaning device into an endotracheal tube.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the visualization set up of ‘050 in the cleaning device of modified ‘847 because ‘050 teaches that it allows the physical to observe proper alignment and ensure the process is complete.  Therefore, one of ordinary skill in the art would look to ‘050 and incorporate the visualization set up into a cleaning device in order to ensure that the cleaning device is properly aligned so as to effectively remove the biofilm and to ensure that the biofilm is in fact removed.

Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971) as applied to claims 2, 11, and 16, respectively, above, and further in view of Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861).
Claim 8: ‘847 and ‘971 teach the limitations of claim 2 above.  ‘847 teaches the cleaning member has a mesh covering [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66], but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified ‘847 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 14: ‘847 and ‘971 teach the limitations of claim 11 above.  ‘847 teaches the cleaning member has a mesh covering [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66], but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum 

Claim 19: ‘847 and ‘971 teach the limitations of claim 16 above.  ‘847 teaches the cleaning member has a mesh covering [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66], but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified ‘847 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971) as applied to claim 7 above, and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475).
Claim 9: ‘847 and ‘971 teach the limitations of claim 7 above.  ‘847 does not teach that the second port comprises an elastomeric diaphragm configured to prevent loss of ventilator tidal volume.  However, ‘475 teaches it is known to use a flexible elastic diaphragm with a port on an adapter in order to sealingly engage a tube [col. 1, line 62-col. 2, line 1].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a flexible elastic diaphragm as taught by ‘475 on the second port of the adapter of ‘847, with no change to their respective function, for the purpose of sealingly engaging the elongated tube of the cleaning device.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, by sealingly engaging the elongated tube of the cleaning device, a loss of ventilator tidal volume can be prevented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,907,624. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example claim 1 of the .

Claims 2, 3, 6, 7, 9-12, 15-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 12-13, and 16-17 of U.S. Patent No. 9,095,286. Although the claims at issue are not identical, they are not patentably distinct from each other because, for example claim 1 of the conflicting patent application substantially recites the apparatus of claim 2 of the instant application.  Similarly, claim 2 of the conflicting patent application substantially recites the apparatus of claim 3 of the instant application. Similarly, claims 1 and 7 of the conflicting patent application substantially recites the apparatus of claim 6 of the instant application.  Similarly, claim 10 of the conflicting patent application substantially recites the apparatus of claim 7 of the instant application.  Similarly, claim 12 of the conflicting patent application substantially recites the apparatus of claim 9 of the instant application.  Similarly, claim 13 of the conflicting patent application substantially recites the apparatus of claim 10 of the instant application.  Similarly, claim 1 of the conflicting patent application substantially recites the apparatus of claim 11 of the instant application.  Similarly, claim 2 of the conflicting patent application substantially recites the apparatus of claim 12 of the instant application.  Similarly, claims 1 and 7 of the conflicting patent application substantially recites the apparatus of claim 15 of the instant application.  Similarly, claims 1 and 16 of the conflicting patent application substantially recites the apparatus of claim 16 of the instant application.  Similarly, claims 2 and 17 of the conflicting patent application substantially recites .

Claims 4 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 12-13, and 16-17 of U.S. Patent No. 9,095,286 in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 9,095,286 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.

Claim 21 is rejected over U.S. Patent 9,095,286 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 21 above.

Claims 5, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 10, 12-13, and 16-17 of U.S. Patent No. 9,095,286 in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847). 
Claim 5: U.S. Patent 9,095,286 teaches the limitations of claim 2 above.  U.S. Patent 9,095,286 teaches a suction channel comprising at least one port, but it does not teach that the at least one port is located at a location along a length of the elongate body.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] with a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port located at a location along a length of the elongate body  [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the port of U.S. 9,095,286 at a location along a length of the 

Claim 13: U.S. Patent 9,095,286 teaches the limitations of claim 11 above.  U.S. Patent 9,095,286 teaches a suction channel comprising at least one port, but it does not teach that the at least one port is located at a location along a length of the elongate body.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] with a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port located at a location along a length of the elongate body  [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the port of U.S. 9,095,286 at a location along a length of the elongate body as taught by ‘847 because ‘847 teaches it is a known port location for a suction channel in a device used for removing biofilm from a body-inserted medical tube.

Claim 18: U.S. Patent 9,095,286 teaches the limitations of claim 16 above.  U.S. Patent 9,095,286 teaches a suction channel comprising at least one port, but it does not teach that the at least one port is located at a location along a length of the elongate body.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] with a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port located at a location along a length of the elongate body  [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the port of U.S. 9,095,286 at a location along a length of the .

Claims 2, 3, 5, 7, 10-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 8,601,633 in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847). 
Claim 2: Claim 1 of conflicting U.S. Patent 8,601,633 teach all of the limitations of claim 2 except for a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] including a cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46] and a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port in order to aid in removing any watery secretions from the tube [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a suction channel and at least one port into the cleaning device of U.S. Patent 8,601,633 as taught by ‘847 because ‘847 teaches it aids in removing watery secretions from the tube.

Claim 3: U.S. Patent 8,601,633 and ‘847 teach the limitations of claim 2 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cleaning member of U.S. Patent 8,601,633 be an inflatable balloon as taught by ‘847 because ‘847 teaches it is a known configuration of a cleaning member for removing biofilm from a body-inserted medical tube.


Claim 7 is rejected over U.S. Patent 8,601,633 as applied to claim 2 above and further in view of ‘847 for the same reasons it was applied to claim 7 above.

Claim 10 is rejected over U.S. Patent 8,601,633 as applied to claim 2 above and further in view of ‘847 for the same reasons it was applied to claim 10 above.

Claim 11: Claim 1 of conflicting U.S. Patent 8,601,633 teach all of the limitations of claim 11 except for a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] including a cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46] and a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port in order to aid in removing any watery secretions from the tube [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a suction channel and at least one port into the cleaning device of U.S. Patent 8,601,633 as taught by ‘847 because ‘847 teaches it aids in removing watery secretions from the tube.

Claim 12: U.S. Patent 8,601,633 and ‘847 teach the limitations of claim 11 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been 

Claim 13 is rejected over U.S. Patent 8,601,633 as applied to claim 11 above and further in view of ‘847 for the same reasons it was applied to claim 13 above.

Claim 16: Claim 9 of conflicting U.S. Patent 8,601,633 teach all of the limitations of claim 16 except for a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] including a cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46] and a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port in order to aid in removing any watery secretions from the tube [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a suction channel and at least one port into the cleaning device of U.S. Patent 8,601,633 as taught by ‘847 because ‘847 teaches it aids in removing watery secretions from the tube.

Claim 17: U.S. Patent 8,601,633 and ‘847 teach the limitations of claim 16 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cleaning 

Claim 18 is rejected over U.S. Patent 8,601,633 as applied to claim 16 above and further in view of ‘847 for the same reasons it was applied to claim 18 above.

Claims 4, 6, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,601,633 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 8,601,633 and ‘847 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.

Claim 6 is rejected over U.S. Patent 8,601,633 and ‘847 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 6 above.

Claim 15 is rejected over U.S. Patent 8,601,633 and ‘847 as applied to claim 11 above and further in view of ‘050 for the same reasons it was applied to claim 15 above.

Claim 20 is rejected over U.S. Patent 8,601,633 and ‘847 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 20 above.

.

Claims 8, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,601,633 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861). 
Claim 8: U.S. Patent 8,601,633 and ‘847 teach the limitation of claim 2 above. U.S. Patent 8,601,633 also teaches the cleaning member comprises a mesh expandable member.  The combination of U.S. Patent 8,601,633 and ‘847 teach a suction channel along an interior of the elongate body in order to remove watery secretions from the tube, but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of the combination of U.S. Patent 8,601,633 and ‘847 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 14: U.S. Patent 8,601,633 and ‘847 teach the limitation of claim 11 above. U.S. Patent 8,601,633 also teaches the cleaning member comprises a mesh expandable member.  The 

Claim 19: U.S. Patent 8,601,633 and ‘847 teach the limitation of claim 16 above. U.S. Patent 8,601,633 also teaches the cleaning member comprises a mesh expandable member.  The combination of U.S. Patent 8,601,633 and ‘847 teach a suction channel along an interior of the elongate body in order to remove watery secretions from the tube, but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of the combination of U.S. Patent 8,601,633 and ‘847 to be located along the cleaning member as .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,601,633 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475). 
Claim 9 is rejected over U.S. Patent 8,601,633 and ‘847 as applied to claim 7 above and further in view of ‘475 for the same reasons it was applied to claim 9 above.

Claims 2, 3, 5, 7, 10-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 16 of U.S. Patent No. 8,458,844 in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847).
Claim 2: Claims 1 and 4 of conflicting U.S. Patent 8,458,844 teach all of the limitations of claim 2 except for the lumen being a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] including a cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46] and a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port in order to aid in removing any watery secretions from the tube [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a suction channel and at least one port into the cleaning 

Claim 3: U.S. Patent 8,458,844 and ‘847 teach the limitations of claim 2 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cleaning member of U.S. Patent 8,458,844 be an inflatable balloon as taught by ‘847 because ‘847 teaches it is a known configuration of a cleaning member for removing biofilm from a body-inserted medical tube.

Claim 5 is rejected over U.S. Patent 8,458,844 as applied to claim 2 above and further in view of ‘847 for the same reasons it was applied to claim 5 above.

Claim 7 is rejected over U.S. Patent 8,458,844 as applied to claim 2 above and further in view of ‘847 for the same reasons it was applied to claim 7 above.

Claim 10 is rejected over U.S. Patent 8,458,844 as applied to claim 2 above and further in view of ‘847 for the same reasons it was applied to claim 10 above.

Claim 11: Claims 1 and 4 of conflicting U.S. Patent 8,458,844 teach all of the limitations of claim 11 except for the lumen being a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] 

Claim 12: U.S. Patent 8,458,844 and ‘847 teach the limitations of claim 11 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cleaning member of U.S. Patent 8,458,844 be an inflatable balloon as taught by ‘847 because ‘847 teaches it is a known configuration of a cleaning member for removing biofilm from a body-inserted medical tube.

Claim 13 is rejected over U.S. Patent 8,458,844 as applied to claim 11 above and further in view of ‘847 for the same reasons it was applied to claim 13 above.

Claim 16: Claim 16 of conflicting U.S. Patent 8,458,844 teach all of the limitations of claim 16 except for the lumen being a suction channel extending along an interior of the elongate body.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] including a cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46] and a suction channel extending along an interior of the 

Claim 17: U.S. Patent 8,458,844 and ‘847 teach the limitations of claim 16 above.  ‘847 also teaches that cleaning member is an inflatable balloon [paragraph 46].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cleaning member of U.S. Patent 8,458,844 be an inflatable balloon as taught by ‘847 because ‘847 teaches it is a known configuration of a cleaning member for removing biofilm from a body-inserted medical tube.

Claim 18 is rejected over U.S. Patent 8,458,844 as applied to claim 16 above and further in view of ‘847 for the same reasons it was applied to claim 18 above.

Claims 4, 6, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,458,844 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 8,458,844 and ‘847 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.



Claim 15 is rejected over U.S. Patent 8,458,844 and ‘847 as applied to claim 11 above and further in view of ‘050 for the same reasons it was applied to claim 15 above.

Claim 20 is rejected over U.S. Patent 8,458,844 and ‘847 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 20 above.

Claim 21 is rejected over U.S. Patent 8,458,844 and ‘847 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 21 above.

Claims 8, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,458,844 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861). 
Claim 8: U.S. Patent 8,458,844 and ‘847 teach the limitation of claim 2 above. U.S. Patent 8,458,844 also teaches the cleaning member comprises a mesh expandable member.  The combination of U.S. Patent 8,458,844 and ‘847 teach a suction channel along an interior of the elongate body in order to remove watery secretions from the tube, but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning 

Claim 14: U.S. Patent 8,458,844 and ‘847 teach the limitation of claim 11 above. U.S. Patent 8,458,844 also teaches the cleaning member comprises a mesh expandable member.  The combination of U.S. Patent 8,458,844 and ‘847 teach a suction channel along an interior of the elongate body in order to remove watery secretions from the tube, but it does not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of the combination of U.S. Patent 8,458,844 and ‘847 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 19: U.S. Patent 8,458,844 and ‘847 teach the limitation of claim 16 above. U.S. Patent 8,458,844 also teaches the cleaning member comprises a mesh expandable member.  The .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,458,844 and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475). 
Claim 9 is rejected over U.S. Patent 8,458,844 and ‘847 as applied to claim 7 above and further in view of ‘475 for the same reasons it was applied to claim 9 above.

Claims 2, 3, 5, 6, 11-13, 15-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,722,322 in view of Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971). 
selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,722,322 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claims 11-13 and 15: Claims 1-3 and 5 of conflicting U.S. Patent 10,722,322 teach all of the limitations of claims 11-13 and 15 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,722,322 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,722,322 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claims 4 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,722,322 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 10,722,322 and ‘971 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.

Claim 21 is rejected over U.S. Patent 10,722,322 and ‘971 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 21 above.

Claims 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,722,322 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847). 
Claim 7: U.S. Patent 10,722,322 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,722,322 and ‘971 do not teach a multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube that incorporate a multi-port adapter so that the cleaning can occur while the tube in the patient where the multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube [paragraph 60].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a multi-port adapter as taught by ‘847 with the cleaning device of the combination of U.S. Patent 10,722,322 and ‘971 because ‘847 teaches it allows for the biofilm to be removed from the tube while the tube is in the patient.

Claim 10: U.S. Patent 10,722,322 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,722,322 teaches a suction channel comprising at least one port, but it does not teach that the distal end of the elongate body comprises a closed distal tip.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] with a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port located in a side wall of the elongate body  [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the port of U.S. 10,722,322 at a location in a side wall of the elongate body as taught .

Claims 8, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,722,322 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861). 
Claim 8: U.S. Patent 10,722,322 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,722,322 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a mesh covering over the inflatable balloon of modified U.S. Patent 10,722,322 as taught by ‘847 because ‘847 teaches it aids in removing the biofilm adhered to the tube.
U.S. Patent 10,722,322, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical 

Claim 14: U.S. Patent 10,722,322 and ‘971 teach the limitations of claim 11 above.  U.S. Patent 10,722,322 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a mesh covering over the inflatable balloon of modified U.S. Patent 10,722,322 as taught by ‘847 because ‘847 teaches it aids in removing the biofilm adhered to the tube.
U.S. Patent 10,722,322, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical 

Claim 19: U.S. Patent 10,722,322 and ‘971 teach the limitations of claim 16 above.  U.S. Patent 10,722,322 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the elongate body in order to remove watery secretions from the tube [paragraph 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a mesh covering over the inflatable balloon of modified U.S. Patent 10,722,322 as taught by ‘847 because ‘847 teaches it aids in removing the biofilm adhered to the tube.
U.S. Patent 10,722,322, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical .

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 10,722,322, Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475). 
Claim 9 is rejected over U.S. Patent 10,722,322, ‘971, and ‘847 as applied to claim 7 above and further in view of ‘475 for the same reasons it was applied to claim 9 above.

Claims 2, 3, 5, 11-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14, and 15 of U.S. Patent No. 10,016,575 in view of Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971). 
Claims 2-3 and 5: Claims 1 and 6 of conflicting U.S. Patent 10,016,575 teach all of the limitations of claims 2-3 and 5 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a 

Claims 11-13: Claims 1 and 6 of conflicting U.S. Patent 10,016,575 teach all of the limitations of claims 11-13 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,016,575 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claims 16-18: Claims 1 and 6 of conflicting U.S. Patent 10,016,575 teach all of the limitations of claims 16-18 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable .

Claims 4, 6, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14, and 15 of U.S. Patent No. 10,016,575 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 10,016,575 and ‘971 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.

Claim 6 is rejected over U.S. Patent 10,016,575 and ‘971 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 6 above.

Claim 15 is rejected over U.S. Patent 10,016,575 and ‘971 as applied to claim 11 above and further in view of ‘050 for the same reasons it was applied to claim 15 above.

Claim 20 is rejected over U.S. Patent 10,016,575 and ‘971 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 20 above.

.

Claims 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14, and 15 of U.S. Patent No. 10,016,575 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847). 
Claim 7: U.S. Patent 10,016,575 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,016,575 does not teach a multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube that incorporate a multi-port adapter so that the cleaning can occur while the tube in the patient where the multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube [paragraph 60].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a multi-port adapter as taught by ‘847 with the cleaning device of  U.S. Patent 10,016,575 because ‘847 teaches it allows for the biofilm to be removed from the tube while the tube is in the patient.

Claim 10: U.S. Patent 10,016,575 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,016,575 teaches a suction channel comprising at least one port, but it does not teach that the distal end of the elongate body comprises a closed distal tip.  However, ‘847 teaches a .

Claims 8, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 14, and 15 of U.S. Patent No. 10,016,575 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861). 
Claim 8: U.S. Patent 10,016,575 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,016,575 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the 
U.S. Patent 10,016,575, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,016,575 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 14: U.S. Patent 10,016,575 and ‘971 teach the limitations of claim 11 above.  U.S. Patent 10,016,575 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the 
U.S. Patent 10,016,575, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,016,575 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 19: U.S. Patent 10,016,575 and ‘971 teach the limitations of claim 16 above.  U.S. Patent 10,016,575 and ‘971 do not teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] comprising: an elongate body comprising a distal end and a proximal end [(20), Fig. 2; paragraph 44]; an inflatable balloon cleaning member positioned along the elongate body [(40), Fig. 2; paragraph 46]; wherein the cleaning member has a mesh covering to help in aid in removing the biofilm adhered to the tube [paragraphs 47-48] and that the at least one port of the suction channel is along an interior of the 
U.S. Patent 10,016,575, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,016,575 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 14, and 15 of U.S. Patent No. 10,016,575, Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475). 
Claim 9 is rejected over U.S. Patent 10,016,575, ‘971, and ‘847 as applied to claim 7 above and further in view of ‘475 for the same reasons it was applied to claim 9 above.


Claims 2, 3, 5, 11-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,850,062 in view of Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971). 
Claims 2-3 and 5: Claims 1 and 5 of conflicting U.S. Patent 10,850,062 teach all of the limitations of claims 2-3 and 5 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,850,062 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claims 11-13: Claims 1 and 5 of conflicting U.S. Patent 10,850,062 teach all of the limitations of claims 11-13 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,850,062 to be selectively movable between a collapsed 

Claims 16-18: Claims 1 and 5 of conflicting U.S. Patent 10,850,062 teach all of the limitations of claims 16-18 except for the inflatable cleaning member is selectively movable between a collapsed configuration and an expanded configuration.  However, ‘971 teaches a device for removing biofilm from a body-inserted medical tube [abstract] using an inflatable balloon cleaning member [paragraph 16] wherein the cleaning member is inflated and deflated which allows for reusing the cleaning member [paragraphs 17 and 26].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow the cleaning member of U.S. Patent 10,850,062 to be selectively movable between a collapsed configuration and an expanded configuration as taught by ‘971 so that the cleaning device could be reused.

Claims 4, 6, 15, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,850,062 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Baran (U.S. PGPub 2004/0084050, hereinafter ‘050). 
Claim 4 is rejected over U.S. Patent 10,850,062 and ‘971 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 4 above.

Claim 6 is rejected over U.S. Patent 10,850,062 and ‘971 as applied to claim 2 above and further in view of ‘050 for the same reasons it was applied to claim 6 above.

Claim 15 is rejected over U.S. Patent 10,850,062 and ‘971 as applied to claim 11 above and further in view of ‘050 for the same reasons it was applied to claim 15 above.

Claim 20 is rejected over U.S. Patent 10,850,062 and ‘971 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 20 above.

Claim 21 is rejected over U.S. Patent 10,850,062 and ‘971 as applied to claim 16 above and further in view of ‘050 for the same reasons it was applied to claim 21 above.

Claims 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,850,062 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847). 
Claim 7: U.S. Patent 10,850,062 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,850,062 does not teach a multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube that incorporate a multi-port adapter so that the cleaning can occur while the tube in the patient where the multi-port adapter comprising a first port configured to couple to a ventilator, a second port configured for insertion of the cleaning device, and a third port configured to couple to the medical tube [paragraph 60].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to 

Claim 10: U.S. Patent 10,850,062 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,850,062 teaches a suction channel comprising at least one port, but it does not teach that the distal end of the elongate body comprises a closed distal tip.  However, ‘847 teaches a cleaning device for removing biofilm from a body-inserted medical tube [abstract; paragraph 43] with a suction channel extending along an interior of the elongate body, the suction channel comprising at least one port located in a side wall of the elongate body  [paragraphs 59 and 66].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the port of U.S. 10,850,062 at a location in a side wall of the elongate body as taught by ‘847 because ‘847 teaches it is a known port location for a suction channel in a device used for removing biofilm from a body-inserted medical tube.  Therefore, the combination of U.S. Patent 10,850,062, ‘971, and ‘847 teach that the distal end of the elongate body comprises a closed distal tip when the at least one port is located in a side wall of the elongate body.

Claims 8, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,850,062 and Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and further in view of Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847) and Hart et al. (U.S. Patent 6,626,861, hereinafter ‘861). 
Claim 8: U.S. Patent 10,850,062 and ‘971 teach the limitations of claim 2 above.  U.S. Patent 10,850,062 and ‘971 do not teach that the at least one port of the suction channel is 
U.S. Patent 10,850,062, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,850,062 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 14: U.S. Patent 10,850,062 and ‘971 teach the limitations of claim 11 above.  U.S. Patent 10,850,062 and ‘971 do not teach that the at least one port of the suction channel is 
U.S. Patent 10,850,062, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,850,062 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 19: U.S. Patent 10,850,062 and ‘971 teach the limitations of claim 16 above.  U.S. Patent 10,850,062 and ‘971 do not teach that the at least one port of the suction channel is 
U.S. Patent 10,850,062, ‘971, and ‘847 do not explicitly teach that the at least one port of the suction channel is located along the cleaning member.  However, ‘861 teaches a surgical device for cleaning and removing obstructing material from within a bodily passageway using a vacuum conduit with a port that is located along a mesh cleaning member [(94), Fig. 11] such that obstructing material adheres to the mesh portion or is removed due to the vacuum force [col. 10, lines 18-33].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrange the at least one port of modified U.S. Patent 10,850,062 to be located along the cleaning member as taught by ‘861 because ‘861 teaches it is a known location for a port of a vacuum conduit for effectively cleaning and removing obstructing material.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,850,062, Kolobow et al. (U.S. PGPub 2005/0172971, hereinafter ‘971), and Morejon (U.S. PGPub 2006/0130847, hereinafter ‘847), and further in view of Venturelli et al. (U.S. Patent 3,667,475, hereinafter ‘475). 
Claim 9 is rejected over U.S. Patent 10,850,062, ‘971, and ‘847 as applied to claim 7 above and further in view of ‘475 for the same reasons it was applied to claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NICOLE BLAN/Primary Examiner, Art Unit 1796